Citation Nr: 1535759	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  05-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome (claimed as left index finger numbness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The August 2004 rating decision granted service connection for carpal tunnel syndrome (CTS) and assigned a noncompensable evaluation.  A January 2005 rating decision increased the evaluation to 10 percent effective November 12, 2004.

In February 2006, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  

In an October 2009 decision, the Board remanded the claim of increased evaluation for left CTS, rated as noncompensable prior to November 12, 2004, and as 10 percent disabling since that date, for additional development and adjudicative action.  The case was returned to the Board for further appellate review, and in a July 2011 decision, the Board, in pertinent part, granted an evaluation of 10 percent, but no more, for left carpal tunnel syndrome for the entire period on appeal. 

The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Memorandum Decision, the Court set aside the July 2011 Board decision as to an initial rating in excess of 10 percent for left CTS, and remanded the issue to the Board for compliance with the terms of the Memorandum Decision. 

In a June 2013 decision, the Board again denied a rating in excess of 10 percent for left CTS.  The Veteran appealed the Board's June 2013 decision to the Court.  By order dated September 2014, the Court granted a Joint Motion for Partial Remand (JMPR), set aside the June 2013 Board decision on the issue of an evaluation in excess of 10 percent for left CTS, and remanded the issue to the Board for compliance with the terms of the JMPR.

In December 2014, the Board remanded the issue for further evidentiary development.  The requested development has been completed, and the case has now been returned to the Board for further appellate action.

The issue of service connection for incomplete paralysis of the left ulnar nerve has been raised by the record in the Appellate Brief received August 2, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Left carpal tunnel syndrome is manifest by no more than mild neuropathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.123, 4.124, 4.124a, Diagnostic Code 8615 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue relating to left carpel tunnel syndrome, the rating decision on appeal granted service connection and assigned the disability rating and effective date for the award.  Therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  The duty to notify, if any, on the "downstream" issue of entitlement to an increased rating was satisfied by letters dated September 2008, November 2009, and August 2011.   The claim was last adjudicated in April 2015.  The Veteran has had ample opportunity to respond and supplement the record.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including records utilized by the Social Security Administration in a claim for benefits have been obtained.  VA provided medical examinations in November 2004; May 2006; October 2008; February 2010; January 2011; March 2012; and March 2015.  The February 2010 and January 2011 examinations were performed pursuant to the Board's October 2009 remand, and the March 2015 examination was performed pursuant to the Board's December 2014 remand.   The examinations were conducted in compliance with the Remand instructions in that the nature and severity of the Veteran's disabilities were described with sufficient history obtained by the examiner.  Although the March 2015 examination report noted that the "claims file" was not reviewed, the examination report noted that the Veteran's military service treatment records, Veterans Health Administration records, and civilian medical records were reviewed.  The March 2015 VA examination further produced an opinion as to whether there was additional loss of range of motion during flare-ups and whether ulnar focal motor slowing is a manifestation of CTS.  Except as noted by the JMPR with respect to the March 2012 VA examination, the Board finds the VA examinations are adequate and are in substantial compliance with the Board's remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Analysis 

Pursuant to the January 2013 Memorandum Decision, the Court held that a remand was required for the Board to evaluate, in the first instance, the Veteran's lay evidence with respect to the service-connected carpal tunnel syndrome. Subsequently in the September 2014 JMPR, the parties agreed that in June 2013, the Board erred (1) by relying on a March 2012 VA examination that was inadequate for rating purposes and (2) by not providing an adequate statement of reasons or bases that considered the applicability of Diagnostic Code (DC) 8512 to the Veteran's claim.  The JMPR explained that, despite finding that Veteran experienced flare-ups, the VA examiner did not assess or comment on whether he suffered any functional loss or limitation of motion during those flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) ("the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups . . . ."  Such "determinations should, if feasible, be 'portray[ed]'. . . in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.").  

Moreover, the parties noted the March 2012 VA examiner's finding that nerve conduction studies were performed and "left median and ulnar motor conduction are normal - except for moderate ulnar focal motor slowing across the elbow," implicated the potential applicability of DC 8516, which provides for a higher 30 percent rating for moderate, incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  However, according to the JMPR, the examiner did not state whether moderate ulnar focal motor slowing across the elbow" was a manifestation of the Veteran's left CTS.  The JMPR directed that an opinion should be obtained that would be determinative of whether DC 8516 is implicated by the examiner's finding regarding the ulnar nerve.  The JMPR further directed the Board to address whether DC 8512 should be applied in this claim, noting that this code provides for a higher 20 percent rating for mild, incomplete paralysis of the lower radicular group, which could potentially include the mild paralysis of the median nerve.

The Veteran's original claim for compensation benefits was submitted in October 2003, prior to his release from active duty.  At that time, CTS was claimed as left index finger numbness.  Service connection for left carpel tunnel syndrome was granted by a rating decision dated August 2004, effective February 1, 2004, the date after the Veteran's discharge from service.  A noncompensable rating was assigned on the basis that the Veteran had not had complaints of this disability subsequent to service.  A VA compensation examination was performed November 12, 2004.  On the basis of this examination, the rating was increased to 10 percent, effective on November 12, 2004, by a rating decision dated January 2005.  In a July 2011 decision, the Board assigned a 10 percent disability rating, but no higher, for the entire rating period on appeal from February 1, 2004.  The Veteran is appealing the assignment of a 10 percent rating for the entire rating period on appeal.   

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Various nerve groups have different rating criteria.  In this case, the RO rated the Veteran's CTS under Diagnostic Code 8615, which provides the rating criteria for neuritis of the median nerve.  Paralysis and incomplete paralysis of the median nerve are rated under DC 8515.  Neuralgia of the median nerve is rated under DC 8715.

Under these diagnostic codes, mild neuritis, neuralgia or incomplete paralysis of the median nerve is rated 10 percent disabling; moderate impairment is rated 20 percent disabling for a minor extremity (minor) or 30 percent disabling for a major extremity (major); and severe impairment of the median nerve is 40 percent (minor) or 50 percent (major) disabling.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DCs 8615, 8615, 8715.  At VA examinations in connection with this claim on appeal, the Veteran reported he is left-hand dominant, hence the left hand represents the major extremity.

The JMPR instructed the Board to consider the applicability of Diagnostic Codes 8512 and 8516.  Diagnostic Code 8512 pertains to the lower radicular group of nerves and Diagnostic Code 8516 pertains to the ulnar nerve.  For the reasons discussed below, these Diagnostic Codes are inapplicable.

In this case, an October 2004 VA treatment record shows the Veteran receiving treatment for wrist pain.  On examination, the wrist was nontender.  The treatment record reported a history of developing numbness on the dorsum of his second metacarpophalangeal joint bilaterally and wrist pains with typing at a computer for a longtime, having onset five to seven years prior to the examination.

The Veteran underwent a VA examination in November 2004.  At that time, he had complaints of pain and numbness on the dorsal aspect of the hand and laterally below the index finger.  He reported that he had worked with computers for 20 years.  The pain is daily and constant.  He also complained of numbness of the tips of the fingers.  He denied any trigger or could not tell anything that makes the pain worse.  He got flare-ups maybe once a week or maybe five days in a row.  He could not tell the frequency.  He reported that, although he was left-handed, he tried to use his left hand as little as possible.  On examination, there was no muscle atrophy or involuntary movements.  Power was decreased on the left.  Deep tendon reflexes were 1 to 2, bilaterally and symmetrical.  Left hand grip weakness was noted as compared to the right, "but he does not push against resistance."  There was decreased pinprick in the left upper extremity, but not in any dermatomal pattern.  The impression was carpal tunnel syndrome, left hand, manifested by numbness and pain in the left hand index finger and pain in the finger tips.  A brace was recommended.

An examination was conducted by VA in May 2006.  At that time, the Veteran complained of having a sharp pain in the left wrist into the tips of the fingers.  This occurred once per week.  He used a wrist brace at night, but denied any "trigger."  During a flare-up, the pain lasted about 30 minutes.  He would get flare-ups once a week.  He felt weakness in the left hand as well as numbness in the palmar area all over.  He was mainly limited in that he could not lift heavy objects.  He reported that he was left handed, but he tried not to use his left hand.  On examination, strength in the left hand was 4+/5, which was identical to the strength in the right hand.  He had decreased sensation to pinprick in the left forearm and hand that was not in any dermatomal pattern.  Range of motion testing of the left wrist was not documented.  The Veteran was diagnosed with carpal tunnel syndrome of the left hand.  

On VA examination in October 2008, the Veteran complained of cramps to the left hand at night and some weakness, fatigue, and functional loss.  He noted the pain is a 2/10 and occurs at all digits of the left hand to the left wrist area.  The pain occurs on a daily basis and lasts for several hours, and flare-ups of worsening pain as a 7/10 occur with any type of overuse.  He described overuse as a precipitating or aggravating factor.  The Veteran also noted use of a wrist brace at night and some relief with massage.  Upon clinical evaluation, the Veteran exhibited full range of motion of the left wrist on repetitive-use testing.  There were no findings of heat, swelling, erythema, pain with motion, or additional limitation of motion, or instability.  Tinel and Phalen's signs were also negative.  Neurological testing revealed deep tendon reflexes were 2+ and symmetrical and sensations were intact to sharp and dull in all areas.  After a review of the claims file and clinical evaluation, the Veteran was diagnosed with left carpal tunnel syndrome.  

In February 2010, the Veteran was afforded a VA neurologic examination to determine, in pertinent part, the nature and severity of his left carpal tunnel syndrome.  The Veteran reported the pain as worse since the last VA examination.  Specifically, he noted constant pain in the left hand thenar eminence area, characterized as sharp pain with intensity of 9.  He said that he had the pain all the time without flare-ups.  He reported that the pain and numbness made it difficult for him to sleep and sometimes woke him from sleep with tingling and numbness.  He had no swelling, locking, or giving way.  He used a left hand brace, but this did not help.  With regard to functional limitation, he reported not doing anything, the pain was exhausting, and he had no energy.    

Upon physical examination, the Veteran exhibited palmar flexion to 60 degrees and dorsiflexion to 40 degrees, both limited by discomfort/guarding, mild tenderness and there were no findings of swelling, muscle atrophy, muscle wasting, or contracture.  Power was 4 to 4+ out of 5 in the left upper extremity.  Tinel and Phalen's signs were negative.  Deep tendon reflexes were 1 to 2 bilaterally and symmetrical.  There was decreased pinprick sensation along the median distribution of the left upper extremity.  X-ray results of the left wrist showed no acute fracture, dislocation, or bony destructive lesion.  After a review of the claims file and the clinical evaluation, the examiner characterized the service-connected left carpal tunnel syndrome as mild to moderate and acknowledged the Veteran's subjective symptoms of moderate pain.  It was determined that nerve conduction studies were not required because due to the subjective symptoms of constant pain, it is less likely the Veteran would tolerate such studies, and there was mild to moderate functional limitations with physical type of activity, specifically with gripping, carrying, and holding.   

Nevertheless, the Veteran underwent nerve conduction studies in January 2011.  Such studies revealed normal left median and ulnar motor conduction, except for moderate ulnar focal motor slowing across the elbow.  The diagnosis following the electrodiagnostic testing was no objective evidence of left carpal tunnel syndrome.

The Veteran underwent a March 2012 VA DBQ examination for wrist conditions.  He reported complaints of left wrist pain on daily basis, numbness to metacarpophalangeal (MCP) joints of index and middle digits of the left hand without any aggravating or precipitating factors.  The Veteran also reported constant shooting pains to the entire left hand, a cramping-type sensation, and increased pain with overuse.  He denied any current medical treatment and noted use of a splint for the left wrist every 2-3 days.  

Upon clinical evaluation, the Veteran exhibited full range of motion of the left wrist, as well as after repetitive-use testing, with no objective evidence of painful motion.  He did not demonstrate localized tenderness or pain on palpation of joints/soft tissue of either wrist, ankylosis of the wrist joint, any residual signs and/or symptoms due to arthroscopic or other wrist surgery, or any scars related to the left wrist disability.  The examiner indicated the Veteran does not have additional limitation in range of motion of the wrist following repetitive-use testing, nor any functional loss and/or functional impairment of the wrist.  There were also no findings of functional impairment of the left wrist such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  With regard to any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the left wrist disability, the examiner made the following notations.  There was no muscle wasting or atrophy to the upper extremities, negative Tinel's and Phalen's test bilaterally, sensations were intact to sharp and dull touch in both upper and lower extremities, deep tendon reflexes were 2/4 and equal upper extremities.  

Imaging studies of the wrist revealed no findings of degenerative or traumatic arthritis.  Nerve conduction studies of the bilateral upper extremities revealed, in pertinent part, left median and ulnar motor conduction were normal except for moderate ulnar focal motor slowing across the elbow, and median and ulnar sensory nerve action potentials were within normal limits.  After a review of the claims file and the clinical evaluation, the March 2012 VA examiner acknowledged the Veteran's complaints of pain and numbness to the left hand and electromyography/nerve conduction velocity (EMG/NCV) results revealed normal left median nerve both motor and sensory, and concluded it is "less likely as not [that] current subjective symptoms are caused by or a result of service-connected left carpal tunnel syndrome.  Current medical expertise is not capable of attributing portions of each symptomatology to each etiology."   

Upon September 2014 JMPR and December 2014 Board remand, a March 2015 VA peripheral nerves examination was conducted.  In the examination, the Veteran reported symptoms of pain in the middle and ring finger of the left hand, daily pain in the hand/wrist that goes up to the elbow, and flare-ups about 2 weeks out of the month.  He reported that the flare-ups consist of increased pain which is sharp in nature and can encompass the entire left arm, and that during the flare-ups he doesn't move the left arm/wrist to try to prevent the pain.  He reported that the flare-ups improve spontaneously without treatment.  He stated that he was diagnosed with carpal tunnel syndrome in 2006 and also reported that he has some arthritis.  He reported being treated with physical therapy without improvement.  He was also treated with a wrist splint that he wore continuously which did provide some improvement.  He reported not using a splint or any other treatment at the time of the examination.  He denied a history of injections or surgery for his wrist symptoms.

The examiner found the Veteran to have symptoms in the left upper extremity of mild constant pain, moderate intermittent pain (usually dull), and moderate numbness.  The examiner found no paresthesia or dysesthesias in the left upper extremity.  Muscle strength testing of elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch was normal.  There was no muscle atrophy.  Deep tendon reflexes testing results were hypoactive (1+) for the biceps, triceps, and brachioradialis.  The same results were shown on the left arm as on the right arm.  The sensory examination revealed normal sensation to light touch in the shoulder area (C5), inner/outer forearm (C6/T1), and the hand/fingers (C6-8).  The examiner found no trophic changes attributable to peripheral neuropathy.  Phalen's sign and Tinel's sign were each negative.  

With respect to the severity evaluation for upper extremity nerves and radicular groups, the examiner found a normal evaluation of the radial nerve, median nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group.  The examiner found incomplete paralysis of the ulnar nerve.  The examiner found no impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The examiner diagnosed the Veteran with left arm ulnar neuropathy.  The examiner opined that based on the findings of the EMG/NCV, which showed a normal nerve conduction study except for moderate left ulnar focal motor slowing across the elbow, the Veteran does not have carpal tunnel syndrome and during the current evaluation did not have positive tests for carpal tunnel syndrome (Phalen's and Tinel's).

The examiner reasoned that it is the median nerve that is affected in carpal tunnel syndrome.  The examiner further reasoned that the EMG/NCV did find that there was moderate ulnar focal motor slowing across the elbow which is indicative of a problem at the level of the elbow and not the wrist.  The study stated that the median and ulnar sensory nerve action potentials were within normal limits as were the median and ulnar motor conduction other than the ulnar focal motor nerve slowing across the elbow.   The examiner further opined that based on the Veteran's physical examination, findings on EMG/NCV, review of medical literature and clinical experience and expertise, the Veteran's moderate ulnar focal motor slowing across the elbow is less likely than not a manifestation of his left CTS and it is less likely than not that the Veteran has CTS.

Pursuant to the December 2014 Board remand, the examiner also opined about any functional loss or limitations of motion during flare-ups noted on the March 2012 VA examination.  In that regard, the examiner stated that a review of the March 2012 exam reveals no loss of range of motion during the examination.  The examiner reasoned that the current examination indicated normal range of motion without pain on range of motion with no limitations after 3 repetitive movements.  The March 2012 examination indicated that the Veteran had symptoms of "shooting pain to the entire...hand and daily episodes of cramping."  The examiner reasoned that on the current examination, the Veteran complained of pain during flare-ups and that he did not use the arm due to pain but did not describe any loss of motion.  The examiner opined that it is less likely than not that flare-ups would cause any loss of motion but would cause pain/numbness as described by the Veteran.  The examiner further opined that the Veteran as likely as not has mild functional loss due to pain, but no loss of range of motion during flare ups with normal range of motion when not experiencing a flare-up.  

After a full review of the record and consideration of whether the assignment of separate ratings for separate periods of time is warranted, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 10 percent for left carpal tunnel syndrome for any period.  

The Veteran has complained of pain, weakness, fatigue, numbness, and flare-ups.  At all times, the VA examinations found no muscle atrophy and found reduced deep tendon reflexes, although the same bilaterally.  Power was generally minimally decreased in the left upper extremity.  In November 2004 and May 2006 examinations, there was minimally decreased sensation to pinprick on the left.  However, the examiners clearly determined that the findings were not in a dermatomal pattern.  In October 2008, sensations were intact.  There was no loss of range of motion on all examinations.  Tinel's and Phalen's signs were negative whenever such tests were conducted (beginning October 2008).  

In February 2010, the Veteran complained of worsening pain and pain in the left hand thenar eminence area.  Pain was constant.  Physical examination found no loss of range of motion to a compensable degree.  There was decreased sensation along the median nerve distribution.  The examiner characterized the pain as mild to moderate.

Nerve conduction studies performed in January 2011, however, showed no objective evidence of carpal tunnel syndrome.  VA examinations conducted after this date acknowledge this finding.  In both the March 2012 and March 2015 VA examinations, there was a full range of motion of the wrist, and flare-ups were found not to cause additional loss of range of motion.  See March 2015 VA medical opinion.  Tinel's and Phalen's signs were negative in both examinations.  Sensations were intact.  There was no muscle wasting or atrophy, and deep tendon reflexes were reduced but equal in both upper extremities.   

The March 2012 VA examiner rendered a diagnosis of carpal tunnel syndrome.  However, the March 2015 VA examiner concluded that the Veteran does not have carpal tunnel syndrome.  He based his reasoning on the EMG/NCV study finding a normal median nerve and ulnar nerve focal motor slowing, and the negative Tinel and Phalen's signs.  The examiner reasoned that the median nerve is affected in carpal tunnel syndrome, whereas the ulnar nerve affects the elbow.  The Board finds this opinion to be highly credible and of great probative weight in informing the disability picture throughout the appeal period.

Reconciling all reports, including the Veteran's lay reports, into a consistent disability picture, see 38 C.F.R. § 4.2, the Board finds the Veteran's disability to be characterized by mild pain in the hand and wrist, infrequent numbness, and mild loss of strength.  Particularly probative was the EMG/NCV study, which showed normal nerve function, except for at a location other than the service-connected wrist (the ulnar nerve).  

The Board interprets the March 2015 VA examination findings of mild to moderate symptoms of a peripheral nerve condition to relate to the diagnosis of nonservice-connected ulnar neuropathy, left arm, as indicated in the examination report.  This conclusion is supported by the March 2012 VA opinion which noted that it was less likely than not that the Veteran's subjective symptoms were caused by or the result of carpal tunnel syndrome.  Although the March 2012 VA examiner opined that current medical expertise is not capable of attributing portions of each symptom to each etiology, the Board finds this opinion to be of less probative weight than the detailed March 2015 VA medical opinion.  The March 2015 medical opinion noted that Tinel's and Phalen's signs are indicative of carpel tunnel syndrome.  These signs were negative in all VA examinations.

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected left carpal tunnel syndrome and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As discussed above, the Veteran reported complaints at the VA examination reports dated November 2004, May 2006, October 2008, February 2010, and March 2012.  Moreover, the Veteran reported at the February 2006 DRO hearing that, with regard to the left carpal tunnel syndrome, he experiences pain and an inability to grip things.  Nevertheless, the Board finds that the probative value of such lay evidence is outweighed by the probative value of the reports of the VA examiners and the EMG/NCV.  The VA examiners have greater knowledge, training, and expertise in evaluating medical disabilities than does the Veteran, and the EMG/NCV is detailed, specific, and objective.

Stated differently, with regard to the service-connected carpal tunnel syndrome, the electrodiagnostic testing has been normal.  There is no atrophy, and although the Veteran has complained of decreased sensation, such has been in a non-dermatomal pattern.  In addition, strength has either been normal or minimally reduced (4+/5 or 4-4+/5).  Based upon the most probative evidence and based upon the guidance in 38 C.F.R. §§ 4.120 - 4.124a, there is no more than mild neuropathy.  To the extent that the Veteran complains of increasing pain and flare-ups, the Board has considered such lay evidence.  However, such evidence, even if we accept it as true, is far less probative than the clinical findings and still does not establish more than mild neuropathy of the service connected disability.  Since the most probative evidence establishes that the Veteran does not have electrodiagnostic findings of CTS, it stands to reason that he does not have flare-ups of CTS.

With respect to Diagnostic Codes 8516, 8616, and 8716 relating to the ulnar nerve, the March 2015 VA examiner found the ulnar nerve to be less likely than not a manifestation of carpal tunnel syndrome.  This opinion is highly probative as the examiner provided sound and persuasive reasoning, based upon the examination, a review of medical literature, and clinical experience and expertise.  Accordingly, these Diagnostic Codes are not for application.

With respect to Diagnostic Code 8512 and other DC's related to diseases of the peripheral nerves, the March 2015 VA opinion, which is, in part, based upon the EMG/NCV study, shows normal results for all nerve groups except the ulnar nerve, as noted.  Accordingly, DC 8512 and other DC's related to peripheral nerves of the upper extremities are not for application.

Next, the Board considers an evaluation based upon limitation of motion even though the Veteran is service-connected for a neurologic dysfunction, not for a limitation of motion disability.  Diagnostic codes for consideration in this regard are Diagnostic Code 5214 for ankylosis of the wrist, Diagnostic Code 5215 for limitation of motion of the wrist, and Diagnostic Code 5229 for limitation of motion of the index or long finger.  The maximum evaluation under the latter two DC's is 10 percent, which would provide a no better evaluation than what the Veteran currently has.  Diagnostic Code 5214 provides the following ratings for the major extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a (2015).  Normal range of motion for the wrist is 80 degrees palmar flexion and 70 degrees dorsiflexion.  38 C.F.R. § 4.71, Plate I (2015).  As there were no findings of ankylosis of the left wrist, whether favorable or unfavorable, DC 5214 is inapplicable.  

As a result, and after fully considering all the lay and medical evidence regarding the service-connected left carpal tunnel syndrome for the entire rating period, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  38 C.F.R. §§ 4.3, 4.7.  Thus, the benefit of the doubt doctrine is not applicable.

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, with respect to the claim as required by the Court.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned 10 percent rating for the service-connected left carpal tunnel syndrome for any period on appeal.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability. The Veteran's complaints of symptoms such as pain, numbness, loss of functional use, weakness and fatigue are contemplated by the rating schedule.  The schedular rating criteria provide for ratings based upon functional limitation and peripheral nerve symptoms like those described by the Veteran.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his carpal tunnel syndrome create an unusual or exceptional disability picture.  The Veteran's combined 90 percent evaluation as of 2004 and the total disability rating based on individual unemployability (TDIU) as of 2014 adequately compensate the Veteran for the combined impact of the service-connected disabilities.  Furthermore, he has been awarded special monthly compensation (SMC).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).







ORDER

An evaluation in excess of 10 percent for left carpal tunnel syndrome is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


